Berry, J.
We agree with the learned judge, from whose determination this appeal is taken, that “it is quite apparent from the testimony in this case, that, if Brooks and his assignees, Guerin and Ferron, have any interest, under the order given by Heagerty to Brooks, in the voucher which the plaintiff seeks to reach by this proceeding, it is only to the extent of $96.98 ; and that such was the condition of things at the time this garnishee summons was served. The plaintiff, then, has the right to have the balance of the voucher applied in payment of his judgment.”
The testimony which was received for the purpose of showing that the order directing the payment of the proceeds of the voucher to Brooks, was not intended to pass the entire property in such proceeds, but only to pass the same so far as necessary to discharge certain indebtedness, and indemnify for certain liability, was competent. Upon the examination of a garnishee, the statute (§§ 156, 162, ch. 66, Gen. Stat.) evidently contemplates the admissibility of evidence other than the testimony of the garnishee. Such evidence is receivable for the purpose of corroborating or explaining the testimony of the garnishee, or of developing facts additional to those disclosed by him; and for this purpose it was received in this instance. The garnishees did not deny possession or control of defendant’s “effects.” *46They disclosed certain facts which the plaintiff did not attempt to controvert directly or indirectly. If the garnishees had denied possession or control of any “effects” of the defendant, and the truth of their disclosure had been called in question by the plaintiff, the statute (§ 158, ch. 66, Gen. Stat.) points out a mode of procedure differing from that pursued in this case.
So far as Brooks is concerned, the evidence goes to show that he makes no claim against the garnishees on account of the voucher. If there was any doubt about this, he might have been made a party to this proceeding, so as to be bound thereby, under § 157, ch. 66, Gen. Stat. No attempt in this direction appears to have been made. But, irrespective of this, we agree with the court below that the garnishees will be sufficiently protected by the surrender of the order, out of the agreement to pay which their liability to Brooks arose.
We see no reason why the voucher was not a proper subject of garnishment. It was a “written evidence of indebtedness,” and therefore “effects,” within the provisions of §§ 147, 150 and 155, ch. 66, Gen. Stat. The counsel for the garnishees says that it was given for personal services rendered the United States government. This is certainly of no importance, so long, at least, as it does not appear to have been given for official services. He further says that it is a fund in the hands of the United States government. This also is of no importance. This is not a suit against the government, and the order made below simply appoints a receiver to “collect, receive and receipt for” the money due on the voucher, under and pursuant to the terms of the same. It is not a direction to bring suit against the United States government.
Order affirmed.